Citation Nr: 0215204	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to service connection for arthritis of 
multiple joints, as secondary to prisoner of war (POW) 
confinement.

3. Entitlement to an effective date earlier than March 31, 
1998, for a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Agent Irving M. Solotoff


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945 and again from October 1952 to April 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New York, New 
York, and St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Offices (RO).

Although the certification of appeal only identified the 
issues on appeal to be the increased evaluation for PTSD and 
the effective date issue for TDIU, based on the provisions of 
38 C.F.R. §§ 20.202 and 20.203 (2001), the undersigned finds 
that the veteran's motion to amend/reconsider and reevaluate 
for disabilities for a former POW, received in February 25, 
2000 within 60 days of the January 21, 2000 Statement of the 
Case amounts to a timely substantive appeal of the July 1998 
rating decision that denied the petition to reopen a claim 
for service connection for arthritis.  Therefore, this issue 
is properly before the Board.

Furthermore, regarding the arthritis claim, the Court of 
Appeals for Veterans Claims (the Court) has held that " . . 
. unlike most attempts to reopen a previously denied claim, a 
claim for entitlement to service connection for POW 
presumptive diseases does not require any new and material 
evidence to reopen; the claim must merely be well grounded.  
Suttman v. Brown, 5 Vet. App. 79, 83 (1993).  The enactment 
of the Veterans Claims Assistance Act of 2000 eliminates the 
concept of a well-grounded claim, and the Board shall review 
this POW presumptive claim de novo, as per Suttman.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. The veteran's PTSD is manifested by difficulty sleeping, 
nightmares, and flashbacks as well as a blunted affect, 
hypervigilance, an exaggerated startle response, vague 
passive suicidal ideation, and hearing the voice of his 
daughter who has passed away, and a Global Assessment of 
Functioning (GAF) score of 50-55.

3. The veteran's PTSD is not manifested by obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or 
neglect of personal appearance and hygiene.

4. Service records show that the veteran was a POW for 
approximately two months in 1945.

5. The preponderance of the competent evidence demonstrates 
that the veteran has generalized degenerative arthritis of 
multiple joints that was not due to trauma.

6. The veteran filed a claim seeking a TDIU rating in 
November 1999.

7. Service connection was in effect for PTSD with a 
disability rating of 50 percent effective July 25, 1997 
and residual of cold injuries to both lower extremities, 
with a disability rating of 10 percent for each lower 
extremity, effective from July 27, 1997.  In January 2000 
the veteran was granted service connection for ischemic 
heart disease with a rating of 60 percent effective March 
31, 1998.  The veteran was also granted TDIU effective 
that same date, March 31, 1998.

8. The first point at which it could be factually 
ascertainable that the veteran was precluded from securing 
and retaining substantially gainful employment due to 
service-connected disabilities was on VA examination on 
November 24, 1999.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation greater than 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2001).

2. Arthritis was not incurred or aggravated in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3. The criteria for assignment of an effective date earlier 
than March 31, 1998, for the award of a total rating due 
to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 4.16 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the September 
1998, October 1999, and January 2000 rating decisions, the 
June 1999, January 2000, and March 2000 Statements of the 
Case,  and the June 2002 Supplemental Statement of the Case, 
of what would be necessary, evidentiary wise, to grant the 
veteran's claims.  The notices sent to the veteran discussed 
the available evidence and informed him that an increased 
rating for his PTSD was being denied because the evidence did 
not show that the disability met the criteria for the next 
higher evaluation, that service connection for arthritis was 
being denied because there was no evidence linking it to 
service and the POW presumption did not apply to generalized 
arthritis, and that an earlier effective date for a TDIU 
award was not warranted because the evidence did not 
establish the criteria for an earlier date.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the Board sent the veteran a letter dated in 
July 2001 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA. See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records and VA records 
identified by the veteran.  The veteran underwent VA 
examinations in July 1998, August 1998, September 1999, 
November 1999, and January 2002.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disabilities.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130, DC 9411 (2001).

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The maximum schedular rating, of 100 percent, requires 
disability more closely reflecting total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

The veteran's service medical records reveal that he was a 
combat B-17 pilot during World War II.  He was shot down, 
captured, and incarcerated by the German Government for 
approximately 2 months in 1945.  In a rating decision dated 
in June 1986 the veteran was granted service connection for a 
psychiatric disability (later changed to PTSD) and assigned a 
10 percent rating.  The veteran reported fatigue, depression, 
anxiety, irritability, difficulty sleeping, and intrusive 
memories of his war experiences.

In July 1997 the veteran filed a claim seeking an increased 
rating for his psychiatric disability (now diagnosed as 
PTSD).  The veteran underwent a VA examination in August 
1998.  He complained of anxiety, guilt, depression, and 
intrusive recollections of combat.  The veteran reported 
difficulty sleeping.  He reported irritability, outbursts of 
anger, hypervigilance, and a heightened startle response.  
The examiner noted that his speech was relevant, coherent, 
and logical with no evidence of a thought disorder.  The 
veteran's memory, judgment, and insight were intact.  The 
veteran displayed a restricted affect.  There was no suicidal 
ideation.  The examiner provided a GAF score of 63 which is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Outpatient treatment notes dated from 1987 through 2000 
reveal that he has complained of depression and flashbacks 
related to his combat service.  Additionally, the veteran has 
been seen by a social worker as part of a PTSD treatment 
program.

The veteran underwent a second VA examination in September 
1999.  The examiner was not able to review the medical 
records or the claims file prior to the examination.  The 
veteran complained of difficulty sleeping, flashbacks, 
nightmares, and confusion.  The examiner noted a blunted 
affect and an anxious mood.  The veteran's speech was clear 
and coherent, and there was no flight of ideas or looseness 
of associations.  The examiner noted vague suicidal ideation 
and no homicidal ideation, no delusions, and no 
hallucinations.  The veteran's memory was intact and his 
judgment and insight were fair.  The examiner provided a GAF 
score of 50 which reflects serious symptoms or any serious 
impairment in social occupational or school functioning.

After remand by the Board, the veteran underwent a third VA 
examination in January 2002.  The examiner reviewed the 
claims file prior to the examination.  The veteran complained 
of confusion, sleep difficulty, nightmares, and flashbacks.  
The examiner noted that the veteran was alert and oriented 
with a blunt affect and an anxious mood.  The veteran's 
speech was clear and coherent with no flight of ideas or 
looseness of association.  The examiner noted passive 
suicidal ideation, no homicidal ideation, and no paranoia.  
There were no auditory hallucinations, except hearing the 
voice of his recently deceased daughter.  The veteran showed 
no loss of memory, and fair insight and judgment.  There was 
hypervigilance and hyperarousal.  The examiner provided a GAF 
score of 55 which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

Based on the above evidence, the Board finds that a rating 
higher than the current 50 percent evaluation for the 
veteran's PTSD is not warranted.  The evidence does not show 
that the veteran's PTSD symptoms more closely approximate the 
criteria for the next higher rating, of 70 percent.  It is 
true that the VA examinations have shown some vague suicidal 
ideation, and intermittent auditory hallucinations regarding 
the veteran's daughter's voice, but the overall disability 
picture does not meet the criteria for a 70 percent rating.  
The suicidal ideation is vague and passive at most.  There is 
no evidence of obsessional rituals, speech intermittently 
illogical, obscure or irrelevant.  In fact, the VA 
examination reports indicate clear and coherent speech.  
There is no evidence of near-continuous panic, no evidence of 
spatial disorientation, and no evidence of neglect of 
personal hygiene.  In fact the examiners noted that the 
veteran was oriented and presented a neat and casually 
dressed appearance.  The three VA examiners indicated GAF 
scores ranging from 50 to 63.  The lowest of these scores, 
50, was provided by the examiner who did not review the 
claims file.  The overall GAF score would seem to be 
appropriately in the 50-55 range at the present time.  This 
represents moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The veteran's 
symptoms, as described by the VA examiners, and as indicated 
by a GAF score in the 50-55 range, most closely approximate 
the criteria for a 50 percent evaluation, and does not 
warrant a higher rating of 70 percent.  38 C.F.R. § 4.130, DC 
9411 (2001).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference or 
requires frequent medical treatment.  The veteran is retired 
and there is no evidence that he has been hospitalized 
specifically for this condition or that it has prevented him 
from working.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

III.  Service connection for arthritis, as secondary to POW 
confinement

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

For former POWs, service connection is presumed for post-
traumatic arthritis if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, if the veteran is a 
former POW and, as such, was interned for not less than 30 
days.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(c) (2001).

To grant direct service connection, it is required that the 
evidence show the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran does not claim and the record does not show that 
his arthritis is directly linked to service.  There is no 
evidence in the service medical records that show any 
arthritis, and no evidence showing arthritis within the first 
post service year or for many years after discharge.  None of 
the treatment notes suggest that there is a direct link to 
service.  The VA examinations of July and August 1998 
indicate degenerative joint disease of the spine, feet, and 
left knee but do not indicate any etiology for these 
conditions.  The Board notes that in the veteran's statement 
dated in November 1999 the veteran has specifically indicated 
that he is seeking service connection for traumatic arthritis 
based on his confinement as a POW.

As indicated above, service connection is presumed for a 
veteran who was a POW for at least 30 days and who has post-
traumatic arthritis.  The treatment notes, and the 1998 VA 
examinations are not clear as to whether the veteran's 
arthritis was due to trauma or was instead a generalized 
degenerative joint disease based on other factors.  The Board 
remanded this claim to the RO for an examination to determine 
the nature of the veteran's arthritis.  The examiner noted 
that the veteran has arthritis of the right hip, both knees, 
his hands, and lumbar spine.  The examiner offered his 
opinion that this arthritis represented a generalized 
degenerative arthritis and was basically not involved with a 
trauma.  There is no competent evidence suggesting that the 
arthritic changes are post traumatic in origin.  Since the 
veteran's arthritis is not based on a trauma, the POW 
presumption does not apply.  38 C.F.R. § 3.309(c) (2001).  
Therefore, service connection is not warranted for the 
veteran's arthritis.

IV.  Entitlement to an effective date earlier than March 31, 
1998 for TDIU

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA law and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise. 8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2000), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2000).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the evidence establishes that the veteran filed 
a formal application for TDIU in January 2000, by means of a 
letter dated November 18, 1999.  However, it appears from the 
record that the RO determined that the veteran's claim 
seeking service connection for ischemic heart disease, dated 
April 1, 1999, by means of a letter dated January 14, 1999, 
should constitute an informal claim for TDIU.  The RO appears 
to have concluded that if service connection was granted for 
ischemic heart disease, it would likely mean that the veteran 
would have multiple disabilities with a combined rating of at 
least 70 percent and TDIU would be appropriate.  Based on a 
claim date of April 1, 1999, when the RO granted service 
connection for ischemic heart disease an effective date for 
the 60 percent rating for ischemic heart disease was 
determined to be March 31, 1998.  The veteran already had a 
rating in effect of 50 percent for PTSD effective from July 
25, 1997.  Therefore, since the veteran had multiple 
disabilities with at least one of them being 40 percent or 
more, and the combined rating being 70 percent or more, the 
RO granted TDIU as of the date the disability for ischemic 
heart disease was established, March 31, 1998.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. § 4.16 
(2001).

There is no basis on which to grant an effective date earlier 
than March 31, 1998.  In fact, it appears that the March 31, 
1998 is based on a liberal interpretation of VA laws and 
regulations consistent with the principle of the uniquely 
pro-claimant emphasis of VA regulations.  Prior to March 31, 
1998 the veteran was rated 10 percent disabled for a 
psychiatric disability (PTSD) from 1985 and 50 percent 
disabled for this disability effective July 25, 1997.  He 
also was rated 10 percent for residuals of cold injury to 
each lower extremity, effective from July 25, 1997.  The 
combined rating for his service-connected disabilities was 60 
percent from July 27, 1997.  However, at no time prior to 
March 1998 was there an indication that the veteran was 
prevented from obtaining gainful employment because of his 
service connected disabilities.  As previously discussed, his 
PTSD was in the moderate range of disability and his cold 
injury residuals have been assigned a 10 percent rating for 
pain, numbness, cold sensitivity or arthralgia.  In 
combination, these disorders would not have precluded the 
veteran's participation in gainful employment.  There is no 
documentation in the record prior to April 1, 1999 that could 
possibly be construed as a claim for TDIU.  Therefore, the 
Board finds that the criteria for assignment of an effective 
date earlier than March 31, 1998 for the award of TDIU, are 
not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.16 (2001).



ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.

Service connection for arthritis, as secondary to POW 
confinement, is denied.

Entitlement to an effective date earlier than March 31, 1998 
for the award of total disability based on individual 
unemployability, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

